Burke, J.
The facts in this case are in most particulars identical with those in Lee v. Imperial Elevator Co. 34 N. D. 1, 151 N. W. 688, just decided by this court. That opinion governs herein so far as it goes, but there is one point in this case which did not occur in the other and requires separate mention. During argument to the jury, plaintiff’s attorney criticized corporations in general, and said that it was their policy to fight these cases whether right or wrong. Exception being taken to the remarks, the trial judge admonished the jury as follows: “You are to understand that you are to take into consideration only the evidence which has been given you by the witnesses, or such documentary evidence as may have been introduced here on the trial of this lawsuit, and you are not to take statements of counsel on either side if they are not borne out by this evidence, — and of course there is no evidence in this case that corporations have any such policy as was stated by counsel.” Appellant insists that those remarks of counsel were so prejudicial that the admonition of the trial court could not cure the damage. However, we are of the opinion that there is no prejudicial error in the incident. Judgment is affirmed.